This is an appeal from a judgment annulling a supplemental assessment, *Page 541 
for the years 1925, 1926, 1927, and 1928, of the standing timber on a tract of land which was properly assessed and bore its just proportion of taxes for those years. The issues tendered are the same as those which were decided to-day in Delta Land 
Timber Co. v. Police Jury et al. (La. Sup., No. 29983) ante, p. 537, 125. So. 585. For the reasons given in that case,
The judgment appealed from in this case is affirmed.